DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-6 and 10-15 are presented for examination. Applicant filed a response to non-final Office action on 12/29/2021 amending claims 1, 4-6, 10, and 13-15; and canceling claim 16. In light of Applicant’s amendments, Examiner has withdrawn the previous § 103 rejection. Examiner has, however, established new § 103 rejection for claims 1-6 and 10-15. Since the new § 103 rejection was necessitated by Applicant’s amendments, instant rejection of claims 1-6 and 10-15 is FINAL rejection of the claims. 

Examiner’s Remarks

35 U.S.C. § 101: The following claims elements found in independent claims 1 and 10 integrate the abstract idea into a practical application: “Identifying a payment processor of the plurality of payment processors to handle transactions for the new user account from the virtual payment processor, where the identified payment processor is identified based upon distributing transaction load among multiple payment processors based upon 

Response to Arguments



Examiner has carefully considered Applicant’s arguments directed to the previous § 103 rejection, but they are moot in view of the new § 103 rejection necessitated by Applicant amendment of the independent claims 1 and 10.

Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 10, 12, and 14, are rejected under 35 U.S.C. § 103 as being unpatentable over McDougall (2013/0204925 A1) in view of Alvin (7,139,731 B1), and further in view of Zhou (9,710,804 B2).


As to claims 1 and 10, McDougall shows  receiving a first request from a client application to create a new user account at a virtual payment processor within an account servicing server system, where the virtual payment processor is configured to initialize transactions at a plurality of payment processors (McDougall: page 2, ¶ 29; and page 3, ¶ 31); identifying a payment processor of the plurality of payment processors to handle transactions for the new user account from the virtual payment processor (McDougall: page 5, ¶¶ 46-47); determining whether a previously generated proxy for a new account at the identified payment processor exists in a cache local storage of the virtual payment processor (McDougall: page 3, ¶ 31; and page 5, ¶ 48); and when the previously generated proxy for a new account at the identified payment processor is available within the cache storage of the virtual payment processor: retrieving account information for an account at the identified payment processor based on the previously generated proxy using the virtual payment processor (McDougall: page 5, ¶¶ 48-50 and ¶ 54 and Fig. 4, label 417);2APPLN NO. 16/137,422 and REPLY TO OFFICE ACTION OF JANUARY 1, 2021 associating the retrieved account information for the account at the identified payment processor with the new account at the virtual payment processor (McDougall: page 5, ¶¶ 48-50 and ¶ 54). 
McDougall does not show that the identified payment processor is identified based upon distributing transaction load among multiple payment processors based upon 
McDougall in view of Alvin does not show receiving a request to initialize a transaction for the new user account from the client application at the virtual payment processor; and performing the initialized transaction at the identified payment processor using the associated account maintained by the identified payment processor. Zhou shows receiving a request to initialize a transaction for the new user account from the client application at the virtual payment processor (Zhou: col. 6, lines 5-15); and performing the initialized transaction at the identified payment processor using the associated account maintained by the identified payment processor (Zhou: col. 6, lines 40-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the non-transitory computer readable medium of McDougall in view of Alvin by receiving a request to initialize a transaction for the new user account from the client application at the virtual payment processor; and performing the initialized transaction at the identified payment processor using the associated account 

As to claims 3 and 12, McDougall in view of Alvin, and further in view of Zhou, shows all the elements of claims 1 and 10. McDougall also shows that identifying the payment processor comprises: determining capabilities of each payment processor of the plurality of payment processors (McDougall: page 1, ¶¶ 6-7); and identifying the payment processor based on the determined capabilities (McDougall: page 1, ¶¶ 6-7). 

As to claims 5 and 14, McDougall in view of Alvin, and further in view of Zhou, shows all the elements of claims 1 and 10. McDougall also shows that upon determining that the proxy does not exist: retrieving account information for a new account at the identified payment processor, and providing the retrieved account information in response to the first request (McDougall: page 1, ¶¶ 6-7). 


Claims 2, 6, 11, and 15, are rejected under 35 U.S.C. § 103 as being unpatentable over McDougall in view of Alvin, further in view of Zhou, and further in view of Wolfe (2012/0246019 A1).

As to claims 2 and 11, McDougall in view of Alvin, and further in view of Zhou, shows all the elements of claims 1 and 10. McDougall in view of Alvin, and further in view of Zhou, does not show that the new account is for a prepaid card. Wolfe shows that the new account is for a prepaid card (Wolfe: page 4, ¶ 35). It would have been obvious to one of ordinary 

As to claims 6 and 15, McDougall in view of Alvin, and further in view of Zhou, shows all the elements of claims 5 and 14. McDougall in view of Alvin, and further in view of Zhou, does not show that the account information comprises an account number. Wolfe shows that the account information comprises an account number (Wolfe: page 4, ¶ 35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the non-transitory computer readable medium of McDougall in view of Alvin, and further in view of Zhou, by the account information comprising an account number of Wolfe in order to transfer payment (Wolfe: page 4, ¶ 35).

Claims 4 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over McDougall in view of Alvin, further in view of Zhou, and further in view of Leung (2015/0180736 A1).

As to claims 4 and 13, McDougall in view of Alvin, and further in view of Zhou, shows all the elements of claims 3 and 12. McDougall in view of Alvin, and further in view of Zhou, does not show that the capabilities of each payment processor comprise a number of transactions per second that the payment processor can handle. Leung shows that the .








Conclusion









The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Andrews (9,092,767 B1) discloses: “The user receives a proxy card from the payment processing system and either creates a new proxy card account  with the payment processing system or associates the proxy card with the user's digital wallet account already maintained by the payment processing system.”

Wieler (2014/0351072 A1) discloses: “ The user receives a proxy account from a payment management system and either creates a new  payment system account or associates the proxy account with the user's digital wallet account already maintained by the payment management system.”




Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 











Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619